The court denies the writ for the reason that the ordinance under which relator claims the right to act as fire chief of the village of Fairview, as one "appointed by the mayor at the first meeting of council in January of the even numbered years," being January 2, 1928, is in conflict with the general law of the state, Section 4251, General Code, wherein it is provided that an "officer whose appointment is required herein shall be appointed not earlier than the second Monday in January and not later than the first Monday in February." And it appearing that the title of the relator to the office of fire chief of the village of Fairview is not superior to that of respondent, and said relator being required to show a clear right to the office he claims before he is entitled to a judgment of ouster against the incumbent, the writ is denied.
Writ denied.
MARSHALL, C.J., JONES, MATTHIAS, DAY and KINKADE, JJ., concur.
  ROBINSON, J., not participating. *Page 677